Citation Nr: 1419541	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  09-27 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to a higher initial disability rating for disability of the thoracolumbar spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1988 to January 1993, from February 1996 to September 1996, from November 1997 to February 2000, from September 2001 to March 2002, from March 2002 to June 2002, and from June 2005 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the RO that granted service connection for disability of the thoracolumbar spine evaluated as 10 percent disabling effective October 16, 2005.  The Veteran timely appealed for a higher initial rating.  This is the only issue that has been perfected on appeal.

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issue on the title page.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work.  While the Veteran has indicated that she is unable to perform some work activities due to her service-connected disability, she has not alleged that her service-connected disability prevents her from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Lastly, in addition to reviewing the Veteran's paper claims file, the Board has surveyed the contents of her electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran and her representative when further action is required.


REMAND

In evaluating the Veteran's request for a higher initial disability rating, the Board has reviewed the medical evidence of record.

The Veteran contends that her service-connected disability of the thoracolumbar spine is more severe than currently rated, and warrants a higher initial disability rating.  Records show that the Veteran was last afforded a VA examination to evaluate the severity of her service-connected disability of the thoracolumbar spine in June 2011.  Since then, the Veteran has described a worsening of the disability; and VA records document an episode of Emergency Room treatment for acute exacerbation of low back pain in January 2012.

The Veteran is competent to testify on factual matters of which she has first-hand knowledge, to include an impression of worsening low back pain.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under these circumstances, VA cannot rate the service-connected disability of the thoracolumbar spine without further medical clarification.  Hence, the Veteran is entitled to a new VA examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims folder (physical or electronic), VA treatment records for disability of the thoracolumbar spine, dated from December 2013 to present.  

2. Afford the Veteran a VA examination, for evaluation of the service-connected disability of the thoracolumbar spine.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner(s), and the report of the examination(s) should note review of the file. 

The examiner should identify all current neurological symptoms associated with the Veteran's disability of the thoracolumbar spine.  The examiner should specify the nerves involved, note whether there is associated atrophy, weakness, or other impairment, and express an opinion as to the severity of the disability for each nerve involved.

The examiner should specifically report the ranges of motion of the thoracolumbar spine, or whether any segment of the spine is ankylosed.

If ankylosed, the examiner should report whether the spine is held in flexion or extension with any of the following: difficulty walking because of a limited line of vision, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial subluxation, or neurologic symptoms due to nerve stretching. 

The examiner should comment upon the existence, and frequency, of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician); specifically, whether, over the last 12-month period, the Veteran's incapacitating episodes had a total duration of (a) at least two weeks but less than four weeks; (b) at least four weeks but less than six weeks; or (c) at least six weeks.

These specific findings are needed to rate the Veteran's disability in accordance with the rating schedule. It is therefore important that the examiner furnish the requested information. 

3.  Thereafter, readjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish the Veteran and her representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and her representative until they are notified by VA; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2013). The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


